Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Gary Carson, Appellant                                Appeal from the 102nd District Court of
                                                      Bowie County, Texas (Tr. Ct. No.
No. 06-15-00171-CR         v.                         14F0103-102).      Memorandum Opinion
                                                      delivered by Chief Justice Morriss, Justice
The State of Texas, Appellee                          Burgess and Justice Moseley* participating.
                                                      *Justice Moseley, Retired, Sitting by
                                                      Assginment.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellant, Gary Carson, pay all costs of this appeal.




                                                       RENDERED JANUARY 9, 2019
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk